374 P.2d 141 (1962)
70 N.M. 389
STATE of New Mexico, Plaintiff-Appellee,
v.
John H. TRUELOCK, Defendant-Appellant.
No. 7184.
Supreme Court of New Mexico.
August 15, 1962.
Mears, Mears & Boone, Portales, for appellant.
Earl E. Hartley, Atty. Gen., Thomas A. Donnelly, George Richard Schmitt, Asst. Attys. Gen., Santa Fe, for appellee.
CARMODY, Justice.
The sole question for our determination is whether a conviction for driving while under the influence of intoxicating liquor was supported by substantial evidence. We see no necessity in reviewing the evidence upon which the trial court, sitting without a jury, found the defendant guilty. Let it suffice to say that we deem the evidence substantial to establish defendant's guilt beyond a reasonable doubt. Naturally, it was contradicted by the testimony of the defendant and his witnesses, but mere contradiction does not make the State's evidence any less substantial. See, State v. Sisneros, 1938, 42 N.M. 500, 82 P.2d 274; City of Albuquerque v. Arias, 1958, 64 N.M. 337, 328 P.2d 593; City of Roswell v. Ferguson, 1959, 66 N.M. 152, 343 P.2d 1040, and many other cases which need not be cited.
The judgment will be affirmed. It is so ordered.
CHAVEZ and MOISE, JJ., concur.
COMPTON, C.J., and NOBLE, J., not participating.